DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 8/30/2021.
2. 	Claims 9-14, 17, 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14, 17, 21-23


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)

III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims fall under the grouping of Certain Methods of Organizing Human Activity.  The concept of using credentials to log in to insurer website to perform fraud detection and analyzing explanation of benefits analysis is similar to obtaining and comparing intangible data (Cybersource); tracking financial transactions to determine whether they exceed a pre-set spending limit (Intellectual Ventures v. Capital One); collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); voter verification (Voter Verified); and collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group).  See also Elec. Commc’n Techs., LLC v. ShoppersChoice.com, LLC, 958 F.3d 1178, 1181-82 (Fed. Cir. 2020) (purported security measures to increase security by enabling a first party to input authentication information, storing the authentication information, and providing the authentication information to a customer to authenticate a delivery notice was an abstract idea where the “authentication information” was described as any information recognizable to the party being contacted).
Hence, the independent claims recite abstract ideas.

Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a computer system.  Based on Figs. 1a and 1b, and Pages 12-13 of the Specification, the computer system consists of entirely generic components.  Hence, Examiner notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – using credentials to log in to insurer website to perform fraud detection and analyzing explanation of benefits – to be implemented on a generic processor.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract 
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor to perform the steps of – using credentials to log in to insurer website to perform fraud detection and analyzing explanation of benefits – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of insurance fraud detection or benefit analysis into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-14, 17, 21-23
Claims 9-14, 17, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Downey et al. (US 2011/0239278 A1) in view of Kennedy et al. (US 2007/0005403 A1) further in view of Becerra et al. (US 2010/0145734 A1).

Claim 9:
A method of accessing an insurer’s computer system comprising: 
with one or more processors:
receiving credentials for an insuree and storing the credentials in a storage; 
(See Downey: Para [0029] (“submit login information such as a username and password to login to a network account associated with (e.g., stored on) the server”)
programmatically navigating to a website for an insurer;
(See Kennedy: Para [0035], [0039], [0072] (“web host/server”))

receiving a verification code from the insuree wherein the verification code was sent to the insuree in response to initiation of the logon to the insurer’s computer system; and
(See Downey: Para [0047] (“For instance, the access code may be sent via text message to a user's phone, or it may be sent to another user email address accessible from a PDA.”))
completing the logon to the insurer’s computer system by forwarding the verification code to the insurer’s computer system;
obtaining claim data for the insuree from the website for the insurer;
(See Kennedy: Claim 1 (“explanation of benefits”))
storing the claim data in a storage; and
processing the stored claim data to perform at least one of fraud detection, error detection and/or benefit analysis.
(See Kennedy: Para [0073] (“request corrections of errors or mis-entered data that would otherwise delay claim processing by the health plan or network”))
obtaining an explanation of benefits for the insuree for the claim;
(See Kennedy: Claim 10)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Downey as it relates to verifying access to a network to include the above noted disclosure of Kennedy as it relates to healthcare payment services.  The motivation for combining the references would have been to ensure privacy of patient healthcare data.


programmatically analyzing the explanation of benefits without human intervention by performing at least one of the following:
locating any occurrences of selected keywords and adjusting a score for the claim based upon locating any such selected keywords;
locating any identical descriptions of type of service and adjusting the score for the claim based upon locating any such identical descriptions;
(See Becerra: Para [017] (“an electronic system that compares the claims against key word searches”)
determining a percentage of co-insurance payment and adjusting the score for the claim if the percentage of the co-insurance payment is above a specified percentage;
(See Kennedy: Para [0081])
comparing the score to a threshold; and
(See Becerra: Para [0094] (“the AVV score is compared against the required TCL value for that claim to determine whether the TCL score has been achieved yet for that claim”)
based on the comparing, determining that the claim warrants remediation or that the claim does not warrant remediation, and
(See Kennedy: Para [0070], [0073] (“if errors or inconsistencies are detected in procedure or diagnosis codes or provider IDs”))
transmitting, to the insure, information associated with whether the claim warrants remediation or that the claim does not warrant remediation.
if errors or inconsistencies are detected in procedure or diagnosis codes or provider IDs, the network 825 could be programmed to alert the provider (and require correction) while the patient is still present”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Downey + Kennedy to include the above disclosure of Becerra as it relates to evaluating validity of claims.  The motivation for combining the references would have been to use algorithms to determine claim fraud.

Claim 12 is similar to claim 9 and hence rejected on similar grounds.

Claim 10:
wherein the verification code is received by way of an electronic message.
(See Downey: Para [0047])

Claim 13 is similar to claim 10 and hence rejected on similar grounds.

Claim 11:
wherein the electronic message is one of an email message or a text message.
(See Downey: Para [0047])

Claim 14 is similar to claim 11 and hence rejected on similar grounds.


wherein the locating of selected keywords, the locating of identical descriptions of type of service and the determining of the percentage of co-insurance payment are all performed.
(See Kennedy: Para [0081])

Claim 17:
further comprising creating a flag of the claim if it is determined that the claim warrants remediation.
(See Kennedy: Para [0070], [0073])

Claim 21:
wherein the credentials are obtained via a web portal.
(See Downey: Para [0020])

Claim 22:
further comprising modifying an electronic address for the insuree to a newly assigned address.
(See Downey: Para [0043])

Claim 23:
wherein the newly assigned address is one of an email address or a text address.
(See Downey: Para [0043])

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that claimed method is directed to a practical application because it further includes an additional step of transmitting to the insuree the information associated with whether the claims merits remediation or not.
In response, Examiner notes that transmitting data is merely an insignificant extra-solution activity and thus is afforded no weight in the eligibility analysis.  See Bilski v. Kappos, 561 U.S. 593, 610-11(“Flook stands for the proposition that the prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.”’ (quoting Diehr, 450 U.S. at 191-92)).  Hence, reciting insignificant data transmission activities is insufficient to integrate the claims into a practical application.
Applicant also asserts that where no prior art reference teaches or provides any motivation for the claimed invention, the claimed additional elements cannot be viewed as well-understood, routine and conventional.
In response, Examiner notes that a) the claims have not overcome the cited references (see 103 rejection above); b) even if (in a hypothetical office action) they did overcome the prior art, courts have consistently held that neither a finding of novelty nor a non-obviousness determination automatically leads to the conclusion that the claimed 
For the above reasons, Applicant’s arguments are not persuasive.
Previously Addressed Arguments
Applicant argues that the claims do not fall under mathematical concepts or certain methods of organizing human activity; that the claims improve the field of medical insurance by protecting from fraud, double-billing, etc.; and embody a non-obvious inventive concept.
Examiner respectfully disagrees.
Examiner notes that the claimed steps are capable being performed mentally by a human without computer.  A human analyst can visually examine printed explanation of benefits statement, to find out if they can locate keywords, identical service descriptions, co-insurance payment and, – if any of the above are found – the human analyst can manually adjust a claim score using pencil and paper.  Thus, the claims 
Furthermore, fraud is a business problem in healthcare costing millions of dollars wasted in fraudulent claims.  Identifying fraudulent claims is an example of commercial or legal interactions, because claims processing is the how medical professionals and hospitals are compensated for their services.  For the above reasons, the claims also fall under the grouping of Certain Methods of Organizing Human Activity.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field 

It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similar to Trading Technologies, here the claimed steps help an entity adjust claim score by analyzing EOB statement which may improve the process of identifying healthcare fraud but does not improve the computer or technology.  
To the extent the claimed invention provides an improvement, that improvement does not improve computer capabilities but instead relates to an improvement in a claim adjudication process in which a computer is used as a tool in its ordinary capacity.  Although correctly identifying healthcare fraud may improve a business process, it does not achieve an improved technological result.
See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept.”); Synopsys, Inc. v. Mentor Graphics Corp (Fed. Cir. 2016) (“A 
For the above reasons, claims are patent-ineligible under § 101.
103
Applicant asserts that invocation of MPEP 2111.04 (from the previous office action) is improper because the score is still adjusted based on the occurrence and non-occurrence of these conditions regardless of whether these conditions are met or not, the score is adjusted based on the analysis result of each and every criteria.
Examiner finds this unpersuasive.
A plain reading of the claim language shows that the limitation of score adjusting depends upon either locating occurrence of keywords (or identical type of service) or if the percentage of co-insurance is above a specified percentage.  The claims do not show that the claim adjustment occurs conditions regardless of whether these conditions are met or not.
For example, a search for the keyword “emergency” or “surgery” (page 27 of the specification) will return zero matches for a routine medical checkup or even a non-emergency visit that does not require surgery and therefore there would be no need for adjusting the claim score.  Hence limitation (i) will not be invoked for non-emergency or non-surgery medical services.  For similar reasons, a search for any identical types of services will also yield zero matches and thus limitation (ii) will not be invoked for ordinary routine care visits.  Finally, with respect to limitation (iii), Examiner notes that while the co-insurance percentage is typically indicated in the EOB statement, the 
For the above reasons, Applicant’s arguments are not persuasive.
Previously Addressed Argument
Applicant argues that Becerra is silent about adjusting the score based on identical description of type service and a percentage of co-insurance payment.
Examiner respectfully disagrees.
Examiner notes that under BRI, this particular limitation is not required because all of the above three limitations – i) locating any occurrences of selected keywords, ii) locating any identical description of type of service, and iii) determining if the percentage of co-insurance is above a specified percentage – are conditional and may never be met.  There may not be any occurrence of selected keywords, there may not be any identical description of type of service, and the condition that the co-insurance payment 
In other words, the above steps may never be invoked and are entirely optional.  For the above reasons, the above limitation is not accorded patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693